DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-16, filed April 26, 2022, with respect to claims 1, 5, 17, 21, 25, 29, 32, and their depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor in which first and second internal electrodes have different sizes. When a margin of the first internal electrodes is defined as b, and a margin of a second electrode is defined as a, a ratio of a/b is from 0.33 to 0.667. A width margin of the first internal electrode is different than a corresponding width margin of the second internal electrode.
The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor having three external electrodes and first and second internal electrodes that have different sizes from one another. When width  margin of at least two first internal electrodes is defined as d, and a corresponding width margin of a second internal electrode is c, a ratio c/d is from 0.33 to less than 1. The first internal electrodes are connected to the first and second external electrodes disposed on the length-direction faces of the component body. The second internal electrodes are connected to the third external electrode through the width-direction faces of the body. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. (US Publication 2013/0342081)		Figure 3, Figure 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848